647 S.E.2d 96 (2007)
HASSELL
v.
BOARD OF EDUCATION.
No. 172A07.
Supreme Court of North Carolina.
May 15, 2007.
Gary Scarzafava, Assistant Attorney General, for Board of Education.
The following order has been entered on the motion filed on the 8th day of May 2007 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Hassell) shall have up to and including the 21st day of May 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 15th day of May 2007."